Citation Nr: 1713403	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome (claimed as stomach problems and dysentery).

2.  Entitlement to service connection for insomnia, claimed as sleeping problems, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an eye disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for neck stiffness, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin spot, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1986 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By way of background, the Board remanded the case for further development in August 2015.  At that time, the issues of the Veteran's entitlement to service connection for persistent cough (claimed as shortness of breath), and night sweats was before the Board.  Following the Board's remand, the RO issued a rating decision in January 2016, grating service connection for restrictive lung disease to include night sweats (pneumonia with persistent cough also claimed as shortness of breath), which constitutes a full award of the benefit sought on appeal with respect to that issue.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The case has since been returned to the Board for appellate review of the issues listed on the title page.

In April 2012, the Veteran's representative submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was originally scheduled for a Board hearing in May 2015, and the Veteran withdrew his hearing request in an August 2015 correspondence.  Subsequently, in a November 2015 VA Form 21-4138, the Veteran requested another Board hearing.  The Veteran indicated that there was a misinterpretation regarding his previously scheduled May 2015 Board hearing.  It appears as if the Veteran mistakenly withdrew his previous hearing request.  To date, the AOJ has not scheduled a new hearing for the Veteran.  

The Board finds that the Veteran has demonstrated good cause for his failure to appear at the May 2015 Board hearing.  Thus, the failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904 (a)(3).  Therefore, a remand is required for the AOJ to schedule the hearing.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




